PER CURIAM:
Th is claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimants are the owners of real estate adjacent to WV Route 40 in Wheeling, Ohio County. Their residence sustained damage on February 14, 2001, when a retaining wall in front of the residence and abutting WV Route 40 fell onto claimants’ property causing the alleged damages.
2. Respondent was responsible for the maintenance of W V Route 40 in Ohio County at the time of this incident.
3. Respondent failed to properly maintain WV Route 40 and the retaining wall abutting the highway such that it gave way and fell onto claimants’ property.
4. As a result of this incident, claimants’ property sustained damage to the front exterior of the house, a window, one of the front doors, and the interior of the house in the amount of $2,680.00, the amount of the low estimate submitted in evidence.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of WV Route 40 and the retaining wall adjacent thereto on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimants’ property; and that the amount of the damages submitted by claimants at the hearing is fair and reasonable. Thus, claimants may make a recovery for their sustained loss. In addition to these damages, the Court is of the opinion to award claimants $ 1,000.00 for the aggravation caused to them in the aftermath of this incident.
Accordingly, the Court is of the opinion to and does make an award to claimants in the amount of $3,680.00.
Award of $3,680.00.